                    IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                            FILE No. 5:17-cv-00282-FL

RICHARD SYLVESTER ALLEGOOD,

                                  Plaintiff,
                   v.

ROGER D. GRAHAM, JR.,

                               Defendant.


                        ORDER CONTINUING PROCEEDINGS

      This matter is before the court on the parties’ June 10, 2019 Joint Motion to Stay

Proceedings in Lieu of Joint Status Report. This Court, upon good cause shown and

with the consent of the parties HEREBY ORDERS the following:

      1.    These proceedings are hereby stayed until February 15, 2020, at which

            time the parties shall submit a joint status report addressing the matters

            set forth in the conclusion of the Court’s May 20, 2019 Order.

      2.    Either party may upon proper Motion seek a cessation of the stay for good

            cause shown, including but not limited to the earlier resolution of the

            domestic proceedings.

      3.    Either party may upon proper Motion seek a further stay beyond February

            15, 2020 for good cause shown.

               11th day of __________________,
      This the ____         June               2019.

                                 ___________________________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge
